Citation Nr: 0627511	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy (claimed as loss of use of a creative organ).

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1987 and from January 1991 to September 1991.  She claims 
that she served on active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Army Reserve 
from July 1987 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran testified at a Central Office (CO) hearing before 
the undersigned Veterans Law Judge in June 2006; a copy of 
the transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection or a higher rating is granted on 
appeal.  Further, it is unclear whether the VA has requested 
all relevant records from the veteran.  38 C.F.R. 
§ 3.159(b)(1).

The duty to assist includes obtaining additional Army medical 
records, service department records, Army Reserve personnel 
and medical records, and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  During her CO hearing, the veteran testified that 
she was treated for gynecological (GYN) problems throughout 
her first period of active duty and that those problems were 
the precursors of the fibroids for which she had a 
hysterectomy in September 2000, while she was in the active 
Reserve.  Thus, the veteran apparently contends that her 
service-connection claim for residuals of a hysterectomy can 
be tied to her service in the Army Reserve.  The veteran has 
unverified Army Reserve service.  It appears that VA did not 
obtain the veteran's Reserve medical records or service 
medical records for her second period of active duty.  On 
remand, dates of service for the Army and Army Reserve 
ACDUTRA and INACDUTRA must be verified and available medical 
records for her second period of active duty in the Army and 
in the Army Reserve must be obtained.  After receipt of such 
records, VA should provide a summary of the periods that the 
veteran served on ACDUTRA and INACDUTRA with the Army 
Reserve.  Service medical records show treatment on several 
occasions for abdominal pain/cramps from April 1980 through 
April 1987, with a normal GYN examination in May 1987.  
Contrary to an August 2002 VA GYN examiner, at times her 
abdominal pain/cramps were thought to be due to urinary tract 
infections, myalgia, pelvic inflammatory disease (PID), 
appendicitis, or an ovarian cyst.  In May 1985, she was 
diagnosed with trichomoniasis and vaginal candidasis; in 
February 1987, she was hospitalized for an ovarian cyst, 
which resolved spontaneously; and, in April 1987, she was 
diagnosed with Gardnerella vaginalis.  An August 2000 GYN 
surgery note reflects that the veteran had complained of 
vaginal bleeding for four months, using up to 24 super 
tampons daily during a 4- to 6-day menstrual cycle with the 
heaviest bleeding during the first 2 days and tapering off 
for the next 2 to 4 days and a feeling of a mass in her 
abdomen that moved.  Her uterus was noted to be 20-week sized 
and mobile with an anterior fibroid extending approximately 1 
centimeter.  The assessment was fibroid uterus and 
menorrhagia.  During a September 2000 hysterectomy, a 
multiple myomatous uterus, approximately 24 centimeters long, 
was found.  If incurrence or chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  After receipt of records, the veteran 
should be scheduled for an examination to ascertain the 
nature and extent of any residuals of her hysterectomy and 
whether the fibroids, which led to the September 2000 
hysterectomy, had their onset during either or both periods 
of active duty in the Army or Army Reserve service.  

During her testimony, the veteran indicated that, if she 
takes the medications for back pain at night they affect her 
ability to drive to work, so she takes them when she gets to 
work and at night when the pain gets too bad.  She admitted 
that she can bend, but sometimes she will get stuck for a 
second or two when bending over; this happens about three 
times a week.  Her pain is on the side and radiates down her 
buttocks.  Sometimes she gets excruciating pain.  The veteran 
also has tingling feelings in her feet.  The veteran stated 
that she has had to leave work early several times, when she 
took medications at night and was just too tired to work 
during the day.  She wears a back brace at night.  The most 
recent VA spine examination was performed in February 2003.  
But the schedular criteria for rating disorders of the spine 
changed during the period in question.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003); 69 Fed. Reg. 32,449.01 (June 10, 2004) (codified at 
38 C.F.R. § 4.71a (2005)) (current regulations).  The 
veteran's increased rating claim must be analyzed under both 
sets of criteria; but the current schedular criteria cannot 
be applied prior to the effective date of September 26, 2003.  
VAOPGCPREC 7-2003.  On remand, the veteran should be 
scheduled for orthopedic and neurological examinations to 
ascertain the nature and extent of her lumbar spine 
disability.  X-rays should be taken and the examiner should 
be asked to indicate whether the veteran has intervertebral 
disc syndrome (IDS) or arthritis.  Since this appeal arises 
from the initial award of service connection, VA should 
consider whether staged ratings are warranted under the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
initial rating is granted on appeal, and 
a disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) explains what VA 
will seek to provide; (3) explains what 
the claimant is expected to provide; and 
(4) requests or tells the veteran to 
provide any evidence in her possession 
that pertains to her claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, to verify all 
periods of the veteran's active service 
and ACDUTRA and INACDUTRA in the Army 
Reserve.  Then, the VA should request 
from NPRC, ARPERCEN, the Department of 
the Army, and any other source referred 
by NPRC for the veteran's complete 
service and Reserve medical records, 
including the veteran's service medical 
records for her second period of active 
duty.

If service or Reserve medical records are 
unavailable, the VA should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information that the 
veteran may provide.  If necessary, the 
VA should use any and all methods of 
reconstruction of service records used in 
fire-related cases.  If necessary, the VA 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
and/or Reserve medical records.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1 Part III, chapter 4, paras. 4.28 and 
4.29.  The VA should complete any and all 
follow-up actions referred by the NPRC.  
After receipt of such records, VA should 
provide a summary of the periods that the 
veteran served on ACDUTRA and INACDUTRA 
with the Army Reserve.  

3.  After completion of the above, the 
veteran should be scheduled for 
gynecological (GYN), orthopedic and 
neurological examinations by examiners, 
who have not previously examined the 
veteran, to ascertain the nature, extent, 
and etiology of any residuals of the 
September 2000 hysterectomy claimed as 
related to treatment for abdominal pain 
during active duty or service in the Army 
Reserve.  The claims file must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examination, and the reports should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays 
and range of motion studies expressed in 
degrees, with and without pain.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  

First, after asking the veteran about the 
history of her GYN problems and reviewing 
the claims file, the GYN examiner should 
offer an opinion as to whether there are 
any residuals as a result of her 
hysterectomy and whether it is at least 
as likely as not (50 percent or more 
probability) that the fibroids, which led 
to that hysterectomy: (1) began during, 
or were aggravated, as the result of 
active service and/or ACDUTRA and 
INACDUTRA in the Army Reserve, or (2) 
whether there was continuity of symptoms 
after discharge to support the claim.

Then, the orthopedic/neurologic 
examiner(s) is to assess the nature and 
severity of the veteran's lumbar spine 
disability in accordance with the latest 
AMIE worksheet for rating disorders of 
the spine and intervertebral disc 
syndrome (IDS).  The examiner(s) should 
be provided with copies of the old and 
new rating criteria for spinal disorders 
to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected lumbar spine 
disability.  With regard to the lumbar 
spine, the orthopedic examiner should 
indicate whether there is unfavorable 
ankylosis of the entire or thoracolumbar 
spine.  If the veteran is determined to 
have IDS due to her service-connected 
lumbar spine disability, the examiner(s) 
should discuss the combined (total) 
duration of incapacitating episodes, 
measured in weeks of incapacitation 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
per year, as well as comment on any 
related chronic orthopedic or 
neurological manifestations.  The 
neurological examiner should report any 
neurological symptoms, such as, 
radiculopathy, paraplegia, paresis, found 
on examination.  

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

4.  After completion of the above, VA 
should readjudicate the 
appellant's claims, including any 
additional evidence obtained by VA on 
remand.  In so doing, VA should consider 
all applicable diagnostic codes under the 
former and current criteria for rating 
disorders of the spine under the 
provisions of 38 C.F.R. § 4.71a, applying 
the one most favorable to the veteran, 
and review the record to ascertain 
whether staged ratings for lumbar strain 
are warranted under the holding in 
Fenderson v. West, 12 Vet. App. 119, 126.  
If any determination remains adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
and to further develop the veteran's claims.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of her claim(s).  38 
C.F.R. § 3.655 (2005).  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



